IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

EVERLY SCOTT LIPPWE,                  NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-0576

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed March 13, 2015.

An appeal from the Circuit Court for Escambia County.
Linda L. Nobles, Judge.

Melissa Joy Ford, Assistant Conflict Counsel, Tallahassee, for Appellant.

No Appearance for Appellee.




PER CURIAM.

      AFFIRMED.


MARSTILLER, SWANSON, and OSTERHAUS, JJ., CONCUR.